UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 8, 2011 ECOLOGY COATINGS, INC. (Exact name of registrant as specified in its charter) Nevada 333-91436 26-0014658 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 24663 Mound Road Warren, MI48091 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code: 586-486-5308 (Former Name or Former Address, if Changed Since Last Report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders At our annual meetingof stockholders held on February 7, 2011, the stockholders elected each of the following to serve on our Board of Directors for a term of one year or until a successor is duly elected and qualified: Nominee Votes For Votes Withheld Sally Ramsey James Orchard Daniel Rempinski In addition, the following proposals were voted and approved at the meeting: Proposal Votes For Votes Against Abstentions Approve a 1 for 5 reverse common stock split while retaining 90,000,000 authorized common shares - Amendment of our bylaws to increase the size of our Board from 5 to 7 - Ratify the appointment of UHY LLP as our independent registered public accounting firm for the fiscal year ending October 30, 2011 - Ratify and approve 5,500,000 post-split shares in our 2007 Stock Option and Restricted Stock Plan - Non-binding approval of our executive compensation program The following votes were received for the frequency of stockholder voting on our executive compensation program: One Year Two Years Three Years Abstentions Item 9.01 Financial Statements and Exhibits. (c) Exhibits None. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ECOLOGY COATINGS, INC. DATE:February 8, 2011By:/s/ Daniel V. Iannotti Daniel V. Iannotti Vice President, General Counsel and Secretary
